Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glen Nuttall on June 27th, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method of making a water sports board, comprising: assembling a dry layup about an elongated foam core, comprising: wrapping a fibrous reinforcement about the elongated foam core, when the elongated foam core is in an at rest configuration having a desired, non-deformed shape; enclosing the elongated foam core and the fibrous  the fibrous the release layer within a flow media, the flow media comprising a plurality of overlapping polymer strands that are slidable over one another; enclosing the elongated foam core, the fibrous the release layer and the flow media within a vacuum bag; and establishing a resin inlet and a vacuum port, the resin inlet being proximal of a proximal end of the elongated foam core, the vacuum port being distal of a distal end of the elongated foam core; resting the assembled dry layup on a plurality of supports, the assembled dry layup being unsupported between the plurality ofplurality of overlapping polymer strands of the flow media slide over others of the plurality of overlapping polymer strands to disperse forces generated between the vacuum bag and the flow media; connecting the resin inlet to a source of resin so that resin is infused through the fibrous reinforcement from the proximal end to the distal end; and removing the release layer and the flow media after resin is infused throughout the fibrous reinforcement.
9. (Currently Amended) The method of Claim 1, wherein the plurality of
11. (Currently Amended) A method of enclosing an elongated core within a composite skin without employing an external mold, comprising: assembling a layup stack about an elongated core, comprising: wrapping a fibrous reinforcement about the elongated core so as to enclose the elongated core; enclosing the elongated core and the fibrous reinforcement within a release layer; enclosing the elongated core, the fibrous the release layer within a flow media, the flow media comprising a plurality of polymer strands that are interleaved so that a first one of the plurality of polymer strands is disposed outwardly relative to a second one of the plurality of polymer strands over a first portion of the flow media and the second one of the plurality of polymer strands is disposed outwardly relative to the first one of the plurality of polymer strands over a second portion of the flow media, the flow media comprising a plurality of first portions and a plurality of second portions; enclosing the elongated core, the fibrous reinforcement, the release layer and the flow media within a vacuum bag; and establishing a resin inlet and a vacuum port, the resin inlet being proximal of a proximal end of the elongated core, the vacuum port being distal of a distal end of the elongated core; resting the assembled layup stack atop a plurality of spaced apart bottom supports so that the assembled layup stack is unsupported between adjacent ones of the plurality of spaced apart bottom supports; establishing a vacuum via the vacuum port so that the assembled layup stack is compressed and the vacuum bag is drawn at least partially into the flow media; [[and]] connecting the resin inlet to a source of resin so that resin is infused throughout the fibrous reinforcement from the proximal end to the distal end; and removing the release layer and the flow media after resin is infused throughout the fibrous reinforcement.
12. (Currently Amended) The method of Claim 11, wherein the plurality of polymer strands of the flow media are knitted to one another so that the plurality of polymer strands slide over one another when the vacuum bag is drawn at least partially into the flow media during establishment of the vacuum.
17. (Currently Amended) The method of Claim 14, wherein a single top layer of the flow media is disposed atop the foam water sports board core and a single bottom layer of the flow media is disposed below the foam water sports board core.
20. (Currently Amended) The method of Claim 11, wherein the plurality of polymer strands of the flow media are woven together so that each polymer strand overlaps a plurality of the polymer strands at a plurality of spaced apart overlapping points, and the plurality of polymer strands are attached to one another at each of the overlapping points.

Election/Restrictions
Claim 11 allowable. The restriction requirement requiring an election of species, as set forth in the Office action mailed on September 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 21, 2021 is withdrawn.  Claim 20, directed to Species A no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “A method of making a water sports board, comprising: assembling a dry layup about an elongated foam core, comprising: wrapping a fibrous reinforcement about the elongated foam core, when the elongated foam core is in an at rest configuration having a desired, non-deformed shape; enclosing the elongated foam core and the fibrous reinforcement within a release layer; enclosing the elongated foam core, the fibrous reinforcement and the release layer within a flow media, the flow media comprising a plurality of overlapping polymer strands that are slidable over one another; enclosing the elongated foam core, the fibrous reinforcement, the release layer and the flow media within a vacuum bag; and establishing a resin inlet and a vacuum port, the resin inlet being proximal of a proximal end of the elongated foam core, the vacuum port being distal of a distal end of the elongated foam core; resting the assembled dry layup on a plurality of supports, the assembled dry layup being unsupported between the plurality of supports so that the elongated foam core remains in the at rest configuration while resting on the plurality of supports; establishing a vacuum via the vacuum port, the vacuum compressing the assembled dry layup so that the vacuum bag is drawn into contact with the flow media and at least some of the plurality of overlapping polymer strands of the flow media slide over others of the plurality of overlapping polymer strands to disperse forces generated between the vacuum bag and the flow media; connecting the resin inlet to a source of resin so that resin is infused through the fibrous reinforcement from the proximal end to the distal end; and removing the release layer and the flow media after resin is infused throughout the fibrous reinforcement..”
Claim 11 recites, “A method of enclosing an elongated core within a composite skin without employing an external mold, comprising: assembling a layup stack about an elongated core, comprising: wrapping a fibrous reinforcement about the elongated core so as to enclose the elongated core; enclosing the elongated core and the fibrous reinforcement within a release layer; enclosing the elongated core, the fibrous reinforcement and the release layer within a flow media, the flow media comprising a plurality of polymer strands that are interleaved so that a first one of the plurality of polymer strands is disposed outwardly relative to a second one of the plurality of polymer strands over a first portion of the flow media and the second one of the plurality of polymer strands is disposed outwardly relative to the first one of the plurality of polymer strands over a second portion of the flow media, the flow media comprising a plurality of first portions and a plurality of second portions; enclosing the elongated core, the fibrous reinforcement, the release layer and the flow media within a vacuum bag; and establishing a resin inlet and a vacuum port, the resin inlet being proximal of a proximal end of the elongated core, the vacuum port being distal of a distal end of the elongated core; resting the assembled layup stack atop a plurality of spaced apart bottom supports so that the assembled layup stack is unsupported between adjacent ones of the plurality of spaced apart bottom supports; establishing a vacuum via the vacuum port so that the assembled layup stack is compressed and the vacuum bag is drawn at least partially into the flow media; connecting the resin inlet to a source of resin so that resin is infused throughout the fibrous reinforcement from the proximal end to the distal end; and removing the release layer and the flow media after resin is infused throughout the fibrous reinforcement.”
By reciting a method step of removing the release layer and flow media, claims 1 and 11 exclude methods where a layer that remains as part of the product from being a flow media layer.
Layer 26 of Young (US 4,255,221) remains a part of the structure, and so cannot therefore be considered a flow media despite being capable of being impregnated by an adhesive. Similarly, woven fiberglass cloth of Schiffman (US 2008/0127584) also remains a part of the structure, and so does not constitute flow media consistent with every limitation of claims 1 and 11.
Of note, the prior art teaches an art recognized equivalence between woven and nonwoven flow media in at least some circumstances. For examples, see [0024] of Barnell (US 2015/0099834; US 9,370,902), col. 7 ll. 13-38 of Barnell ‘993 (US 9,908,993; US 10,167,379), and [0027-28] of Robinson (GB 2,542,662). However, the prior art does not provide an adequate rationale to combine these teachings, and those of other art references presenting embodiments with woven or unwoven flow media, with references to apply woven flow media to the claimed methods that do not use molds and envelop a core, fiber reinforcement layer, and release layer.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726